DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 1/12/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 1/12/2021 have been fully considered but they are not persuasive.  With regards to the 101 Rejection Applicant argues that the claims improves the functionality of a computer system and is therefore not abstract.  However Examiner respectfully disagrees with this analysis.  Examiner notes that the claims are rejected under 101 because the claims directed to an abstract idea without significantly more.  Examiner notes that the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") (See MPEP 2106.05(d));  With regards to the 112(b) Rejection, Applicant’s arguments are moot in view of the new grounds of rejection as necessitated by Applicant’s amendment.
Claim Objections
Claim 9 objected to because of the following informalities:  	Claim 9 recites “configured to measure, by consumption probes seasonal levels of use”.  Examiner views that this limitation is missing a comma and has interpreted this limitation as “configured to measure, by consumption probes, seasonal levels of use of”	Claim 13 recites ‘measuring”,  “establish”, “categorizing”, “comparing”, “setting”.  However the term “establish” is not consistent with the other tenses and “establishing” would be more appropriate.	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	constitute one or more categories of one or more performance problems of the one or more applications of the application chain as a function of the levels of use of resources and the thresholds of performance of the levels of use; and
	create an alert of a performance problem of the one or more performance problems of one or more applications in the application chain.		This limitation is directed to an abstract idea and would fall within the “Mental Concept” grouping of abstract ideas.  These limitations is viewed as organizing information and is viewed as being directed to an abstract idea.	Examiner notes that the broadest reasonable interpretation of creating an alert would be to tag data that is faulty, and is thus viewed as being part of the abstract idea.	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element –
at least one computer machine;
	a non-transitory computer readable medium that stores a software or code executable by the at least one computer machine, wherein when the software or code is executed by the at least one computer machine, the at least one computer machine is configured to:” 	The computer machine and a software or code executable by the machine are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The additional elements regarding 
measure, by consumption probes installed on resources, levels of use of resources of one or more of the applications of the application chain, by application and by period of the application chain;
store the levels of use of resources in the at least one memory;
	store in the at least one memory, by resource and by application, thresholds of performance of the levels of use;	does not integrate into a practical application because the claim does specify what practical application the claim is directed to.  In view of such a broad claim limitation Examiner is unable to find what the practical application the claim is directed to.  As claimed the invention seems to imply that any data could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to monitoring. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an acquisition means and calculation means to perform the analysis amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Furthermore implementing an alert mechanism can be viewed as merely processing data for an alert and thus is not viewed as being significantly more. 	Examiner further notes that
	Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).	Furthermore the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.	Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") (See MPEP 2106.05(d));
	Mere Data Gathering:  
	i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); 
	ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); (See MPEP 2106.05(g))	iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Selecting a particular data source or type of data to be manipulated:
	iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);	Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Ngo (US 2014/0149784 A1)	Sankaran (US 2014/0095945 A1)	Ashby (US 2016/0269239 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  However, as currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception and what problem is being remedied or solved. 	With respect to Claim 13 the limitation	establish a minimum threshold, a maximum threshold and an intermediate threshold for each resource and for each application based on the levels of use of the resources;
	categorizing performance problems of one or more resources from the levels of use of resources and the needs for resources of applications of the application chain;
	comparing the levels of use with the minimum threshold, the maximum threshold and the intermediate threshold of performance from the performance problems determined from categorizing;
	setting up at least one alert of performance problems based on comparing the levels of use with the minimum threshold, the maximum threshold and the intermediate threshold to correct the performance problems by modifying the application chain or the resources of an application of the application chain.		This limitation is directed to an abstract idea and would fall within the “Mental Concept” grouping of abstract ideas.  These limitations is viewed as organizing information and is viewed as being directed to an abstract idea.	Examiner notes that the broadest reasonable interpretation of setting up an alert would be to tag data that is faulty, and is thus viewed as being part of the abstract idea.  Examiner notes that the correction of the performance and modifying the application chain is not positively recited.	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element –
at least one computer machine, the method comprising:
measuring and levels of use of resources for each application of the application chain to be able to characterize the different levels of resource consumption;
	measuring needs for resources of different components of an application;	The computer machine and a software or code executable by the machine are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The additional elements regarding 
measuring and levels of use of resources for each application of the application chain to be able to characterize the different levels of resource consumption;
	measuring needs for resources of different components of an application;	does not integrate into a practical application because the claim does specify what practical application the claim is directed to.  In view of such a broad claim limitation Examiner is unable to find what the practical application the claim is directed to.  As claimed the invention seems to imply that any data could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to monitoring. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an acquisition means and calculation means to perform the analysis amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Furthermore implementing an alert mechanism can be viewed as merely processing data for an alert and thus is not viewed as being significantly more. 	Examiner further notes that
	Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).	Furthermore the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.	Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") (See MPEP 2106.05(d));
	Mere Data Gathering:  
	i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); 
	ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); (See MPEP 2106.05(g))	iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Selecting a particular data source or type of data to be manipulated:
	iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);	Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Ngo (US 2014/0149784 A1)	Sankaran (US 2014/0095945 A1)	Ashby (US 2016/0269239 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  However, as currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception and what problem is being remedied or solved.	With respect to Claim 15 the limitation
a categorization module configured to categorize one or more performance problems of the one or more applications of the application chain as a function of the measured levels of use of resources and the thresholds of performance of the levels of use in the at least one memory; and
	an alert mechanism configured to create an alert of a performance problem of the one or more performance problems of one or more applications in the application chain	This limitation is directed to an abstract idea and would fall within the “Mental Concept” grouping of abstract ideas.  These limitations is viewed as organizing information and is viewed as being directed to an abstract idea.	Examiner notes that the broadest reasonable interpretation of creating an alert would be to tag data that is faulty, and is thus viewed as being part of the abstract idea.  Examiner notes that the correction of the performance and modifying the application chain is not positively recited.	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element –
at least one computer machine;
	a non-transitory computer readable medium that stores a software or code executable by the at least one computer machine, wherein when the software or code is executed by the at least one computer machine, the at least one computer machine is configured to implement the following software modules:
	consumption probes installed on resources, wherein the consumption probes are configured to measure levels of use of resources of one or more of the applications of the application chain;
	a measuring repository configured to store the measured levels of use of the resources in at least one memory and thresholds of performance of the levels of use;
	The computer machine and a software or code executable by the machine are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The additional elements regarding 
consumption probes installed on resources, wherein the consumption probes are configured to measure levels of use of resources of one or more of the applications of the application chain;
	a measuring repository configured to store the measured levels of use of the resources in at least one memory and thresholds of performance of the levels of use;	does not integrate into a practical application because the claim does specify what practical application the claim is directed to.  In view of such a broad claim limitation Examiner is unable to find what the practical application the claim is directed to.  As claimed the invention seems to imply that any data could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to monitoring. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an acquisition means and calculation means to perform the analysis amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Furthermore implementing an alert mechanism can be viewed as merely processing data for an alert and thus is not viewed as being significantly more. 	Examiner further notes that
	Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).	Furthermore the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.	Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") (See MPEP 2106.05(d));
	Mere Data Gathering:  
	i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); 
	ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); (See MPEP 2106.05(g))	iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Selecting a particular data source or type of data to be manipulated:
	iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);	Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Ngo (US 2014/0149784 A1)	Sankaran (US 2014/0095945 A1)	Ashby (US 2016/0269239 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  However, as currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception and what problem is being remedied or solved.	Dependent claims 2-12, 14, 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
	Claims 2-12, 14, 16-20 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea or further limit the abstract idea with an abstract idea and thus are not significantly more than the abstract idea.  Examiner notes that these additional elements are well known routine and conventional as evidenced by the prior art above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claim 1 recites “measure, by consumption probes installed on resources, levels of use of resources of one or more of the applications of the application chain, by application and by period of the application chain;”.  However it is not clear how one would measure by application and by period of the application chain.  The claim recite multiple measure by and is therefore not clear what and how the measuring is performed.	Claims 1, 4, 10, 11 recite “in the at least one memory”, or “the memory”.  It is not clear what this limitation is referring to and is therefore indefinite.	Claim 1 recites “store in the at least one memory, by resource and by application,”.  However it is not clear how resource and application can store and is therefore indefinite.	Claims 3, 10, 11 recites “the measuring repository”, or “the repository”.  It is not clear what this limitation is referring to and is therefore indefinite.	Claim 6 recites “wherein measuring the levels”.  However it is not clear if “measuring the levels” is referring to the measuring in claim 1 or some other measuring and is therefore indefinite.	Claim 7 recites “pre-production”.  However it is not clear what pre-production is with respect to and is therefore indefinite.	Claim 7 recites “determine the thresholds of performance of the levels of use from the levels of use of resources of the applications in pre-production or in the qualification environment”.  However it is not clear what “the levels of use” is referring to and is therefore indefinite.	Claim 10 recites “the one or more applications of the application chain”.  However it is not clear what this limitation is referring to and is therefore indefinite.	Claim 10 recites “a measured levels”.  It is not clear what this limitation means and is therefore indefinite.	Claim 10 recites “the resource”.  There is insufficient antecedent basis for this limitation in the claim.	Claim 10 recites “performing a combination of at least two of the operations hereinabove”.  It is not clear what the operations is referring to and is therefore indefinite.  Examiner further notes that claim 10 is confusing with regards to antecedent basis when the multiple limitations in the claims are interpreted to be required, since each limitation recites “a measured levels”, and then refers to “the levels”, and is therefore indefinite.	Claim 11 recites “the consumption interval”. There is insufficient antecedent basis for this limitation in the claim.	Claim 13 recites “measuring levels of use of resources for each application of the application chain to be able to characterize the different levels of resource consumption”.  However it is not clear what would constitute “to be able to characterize” and is therefore indefinite.	Claim 15 recites “the following software modules”.  However it is not clear what the following software modules are referring to and is therefore indefinite.	Claims 1-11, 13-19 recites “the levels of use” or “the measured levels of use”.  It is not clear if the levels of use is supposed to be the same as “the measured levels of use” and is therefore indefinite.  Applicant has seemingly used these terms interchangeably which makes the claims confusing since they are not necessarily the same entity.
	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	Due to the 35 U.S.C. § 112(b) Rejections above Examiner is unable to apply prior art to the claims.  Examiner recommends Applicant to schedule an interview with the Examiner to discuss the invention and help clarify the invention to the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863